Citation Nr: 9913208	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-44 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
hepatitis B.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This appeal arose from a January 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed and 
continued by decisions rendered in September 1996 and October 
1997.


FINDING OF FACT

The veteran has not been shown by competent evidence to 
suffer from the residuals of hepatitis B or a low back 
disorder which can be related to his period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of well grounded 
claims for service connection.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

FACTS

Hepatitis B

The veteran's service medical records are silent as to any 
complaints of or treatment for hepatitis B.  The entrance 
examination of March 1962, the Overseas Duty examination of 
February 1964 and the separation examination of April 1965, 
were all within normal limits.

The veteran was hospitalized at a private facility in 
September 1992 after experiencing upper abdominal pain which 
radiated to the back.  Tests showed abnormal liver 
functioning.  He was diagnosed with cholelithiasis and 
cholecystitis.  A cholecystectomy was performed.

VA examined the veteran in July 1995.  He stated that he had 
been exposed to hepatitis B in 1963 in Africa while on active 
duty.  He reported having had abdominal pain on and off for 
years, with the occasional passage of brown urine.  The 
examination found no skin or conjunctival icterus.  The liver 
was palpable about one inch below the right costal margin; it 
was also slightly tender.  He described having abdominal 
discomfort one to two times per week, with occasional nausea 
and vomiting about once every two to three months.  He also 
indicated that he had moderate to severe cramps in the lower 
abdomen about one to two times per week, as well as mild to 
moderate malaise.  He reported a 50 pound weight loss since 
1995.  Laboratory tests were negative for hepatitis B.  The 
diagnosis was history of hepatitis B with mild hepatomegaly.

In August 1996, the veteran's chiropractor indicated that the 
veteran had had a liver panel done on August 6, 1996.  This 
reportedly revealed liver damage secondary to hepatitis B.  
He had stated that he had been exposed in 1963, while in 
service.  Private outpatient treatment records from August 
1996 did show the blood tests had revealed elevated liver 
enzymes consistent with hepatitis B.

The veteran was hospitalized by VA in March 1997.  The 
diagnoses were cirrhosis of the liver with a gastrointestinal 
bleed; diffuse gastritis; alcohol dependence; and hepatitis 
C.  He reported that he had been drinking a gallon of wine 
per day for the past year.  He had been in alcohol 
rehabilitation twice in the past ten years.  The objective 
examination noted that his liver was palpable three finger 
breadths below the right costal margin.


Low back disability

The veteran's service medical records are completely negative 
for any complaints or treatment for a low back disability.  
The entrance examination of March 1962, the Overseas Duty 
examination of February 1964 and the separation examination 
of April 1965, were all within normal limits.

The veteran was examined by VA in July 1995.  He stated that 
he had first injured his low back in basic training; however, 
he was strongly encouraged to continue with his training and 
did not seek any treatment.  He admitted that, at the time of 
this examination, he had never been treated for a back 
disorder.  He asserted that he suffered from chronic back 
pain, which was made worse with bending, lifting, prolonged 
sitting and standing.  He also indicated that the pain 
occasionally radiated down either leg.  The objective 
examination noted that he moved with a satisfactory gait 
pattern and was without a definite limp.  He was able to 
stand erect.  There was no evidence of spasm, but there was 
generalized tenderness to palpation over the upper and lower 
back.  Forward flexion was to 70 degrees; extension was to 25 
degrees; and lateral bending was to 20 degrees bilaterally.  
He complained of pain on all extremes of motion.  He was able 
to heel/toe walk, his reflexes were 2+ at the knees and trace 
at the ankles and his sensation in the lower extremities was 
intact.  An x-ray of the low back was essentially within 
normal limits, except for minimal scoliotic deformity with 
convexity to the left.  The diagnosis was chronic low back 
pain-history of old injury.

In August 1996, the veteran's chiropractor indicated that the 
veteran was being treated for low back pain, which he stated 
had begun in 1963.  An x-ray reportedly showed disc 
degeneration at L5-S1, as well as subluxation syndrome.  He 
continued to seek treatment on an outpatient basis from 
private physicians and from VA in 1996 and 1997. 


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, the objective record indicates that the 
veteran currently suffers from chronic low back pain.  There 
is also evidence that he suffers from mild hepatomegaly.  
Therefore, the evidence does suggest the presence of current 
disabilities, thus satisfying one element of the Caluza test 
for well groundedness.  However, there is no evidence of the 
existence of disease or injury in service.  The service 
medical records, despite the veteran's claim concerning the 
onset of his low back disorder and hepatitis B, are 
completely negative for either condition.  Since there is no 
indication of a disease or injury in service, the question of 
a relationship between such disease or injury and the current 
disability has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of hepatitis B is 
denied.

Service connection for a low back disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

